


EXHIBIT (10)N

 

AGREEMENT

 

THIS AGREEMENT is made by and between Target Corporation, a Minnesota
corporation and Target Enterprise, Inc., a subsidiary of Target Corporation
(“Enterprise”) (Target Corporation and Enterprise collectively referred to as
the “Company”), and Troy Risch (“Executive”).

 

RECITALS

 

A.  Executive is employed by Enterprise; and

 

B.  Enterprise and Executive wish to sever their relationship as employer and
employee respectively, on the terms and conditions set forth in this Agreement;
and

 

C.  Target Corporation maintains an Income Continuance Policy (the “ICP”) for
which Executive is eligible, the terms and provisions of which Executive has
been subject to and is familiar with; and

 

D.  The Company delivered Notice of Termination to Executive on January 3, 2011;
and

 

E.  The ICP requires a release in writing from Executive; and

 

F.  Executive acknowledges he has been advised and encouraged to review this
Agreement with an attorney and is fully aware of the potential rights and
remedies he may have as a result of the severance of his employment; and

 

G.  Executive and the Company wish to memorialize the resolution and settlement
of all Executive’s rights, remedies and obligations flowing from Executive’s
employment with Enterprise and the severance and termination of that employment
relationship.

 

H.  Capitalized terms used, but not defined, in this Agreement shall have the
definitions ascribed to them in the ICP.

 

--------------------------------------------------------------------------------


 

1.                                       Employment Severance Date.  Executive’s
last active day at work on the Company’s premises will be January 7, 2011 (the
“Last Day Worked”) and the employer-employee relationship of Executive and
Enterprise shall be terminated on January 15, 2011 (the “Employment Severance
Date”). From the Last Day Worked through the Employment Severance Date,
Executive shall perform the duties assigned to him by Enterprise, including
availability for telephone consultation.

 

2.                                       Salary.  Executive shall be paid his
regular salary for services rendered as an employee under Section 1 hereof
through the Last Day Worked. Enterprise agrees that Executive’s regular salary
will continue through the Employment Severance Date. Salary payments are subject
to all required and voluntary withholdings. Such payments will otherwise be made
in accordance with the standard payroll practices of Enterprise as in effect at
the time of payment.

 

3.                                       Income Continuance Payments.  Executive
shall be entitled to the equivalent of twenty-four (24) months of income
continuance payments pursuant to and subject to the terms and conditions of the
ICP payable as follows: (i) a payment on July 22, 2011 in the gross amount of
$715,416 representing twelve (12) suspended bi-weekly payments and one
(1) regularly scheduled bi-weekly payment and (ii) thirty-nine (39) consecutive
equal bi-weekly (or such other interval as is consistent with payments under the
Company’s payroll system) payments each in the gross amount of $55,032 beginning
on or about August 5, 2011.  This amount is based on a three-year average annual
bonus amount of $705,807 and a base salary of $725,000. The payments shall be
reduced for taxes and other amounts required to be withheld by the Company. No
payments shall be made if Executive revokes this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                       Vacation Pay.  Enterprise shall pay to
Executive any unused vacation due Executive as of the Employment Severance Date
consistent with Enterprise practice.

 

5.                                       Health Insurance.  Executive may
continue to participate in the Company’s medical and dental programs to the
extent, if any, permitted by the Company’s medical and dental plans (the
“Plans”). In order to continue such coverage, Executive must maintain continuous
coverage under the Plans and pay 102% of the full cost of such Plans. Executive
acknowledges that the Company may modify its premium structure, the terms of the
Plans and the coverages of the Plans, including the termination of all or part
of any Plan. All insurance coverage shall terminate 18 months from the end of
active employment coverage or at such other date pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

 

6.                                       Life Insurance.  Executive may continue
his life insurance coverage, if any, after the Employment Severance Date
pursuant to the terms and conditions of the Company’s plan. In order to continue
such coverage, Executive must make all payments required under the policy.

 

7.                                       Pension Plan — 401(k) Plan. 
Executive’s rights, if any, under the Target Corporation Pension Plan and the
Target Corporation 401(k) Plan will be determined under the terms of such plans
as amended from time to time.

 

8.                                       Deferred Compensation Plan.  Executive
shall be paid his deferred benefits, if any, under the Target Corporation
Officer EDCP pursuant to the terms of such plan as amended from time to time.

 

9.                                       Supplemental Pension Plan.  Executive’s
vested benefits, if any, under any Target Corporation SPP have been or will be
transferred to the Target Corporation Officer EDCP and will be determined and
paid out pursuant to such terms as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

10.                                Stock Plans.  Executive’s rights, if any,
under the Target Corporation Long-Term Incentive Plan (the “LTIP”) will be
determined under the terms of such plan and the applicable award agreements.
Executive acknowledges that Executive must exercise all options that are
exercisable on the Employment Severance Date within two hundred ten (210) days
after such date or the options will expire. No further installments will vest
after the Employment Severance Date.

 

Executive’s 2009 and 2010 Restricted Stock Units awards will be paid to him at
50% of the award pursuant to the terms of the Restricted Stock Units Agreement,
net of applicable tax withholdings, provided Executive signs and does not revoke
this Agreement.

 

Executive will not be eligible for the 2008, 2009 and 2010 Performance Share
award payouts, if any.

 

11.                                Other Benefits.  The Company will pay up to
$30,000 for reasonable outplacement services directly related to Executive’s
termination through January 15, 2012 provided Executive signs and does not
revoke this Agreement. Such outplacement fees shall be paid by the Company
directly to the mutually agreed upon outplacement firm engaged by Executive
after submission of its invoices to Company. Executive shall provide the Company
with the name of the outplacement firm he desires to engage for approval by the
Company. Such approval shall not be unreasonably withheld. Executive
acknowledges that he will not receive a bonus payment pursuant to the Short-Term
Incentive Plan (STIP) for fiscal year 2010 performance. Provided Executive signs
and does not revoke this Agreement and subject to compliance with the terms of
this Agreement, the Company will pay Executive one million dollars ($1,000,000)
in addition to payments under Section 3 of this Agreement.  Payment will be made
as follows: a payment of $150,000 on June 10, 2011, a payment of $200,000 on
October 28, 2011, a payment of $200,000 on March 16, 2012, a payment of $150,000
on August 3, 2012

 

4

--------------------------------------------------------------------------------


 

and a payment of $300,000 on January 18, 2013. Each of the foregoing payments
will be treated as a separate payment for purposes of Internal Revenue Code
Section 409A. Applicable taxes as reasonably determined by the Company shall be
withheld from such payments.] Except as set forth in this Agreement or as
required by law, Executive is entitled to no other employee benefits, fringe
benefits or compensation.

 

12.                                 No Recruiting.  Executive agrees that while
he is an employee of Enterprise and through January 15, 2013 he will not
recruit, solicit or entice, directly or indirectly, for employment, any employee
of the Company or any of their subsidiaries or affiliated companies, unless
Executive has a written agreement signed by authorized persons of Target
Corporation and Enterprise allowing Executive to recruit persons named in that
agreement. The execution of that agreement shall be in the sole discretion of
authorized persons of Target Corporation and Enterprise.

 

13.                                 Consultation and Cooperation.  Following the
Employment Severance Date, the Company may request that Executive consult or
cooperate with the Company (including, without limitation, providing truthful
information to the Company or serving as a witness or testifying at the
Company’s request without subpoena), and Executive agrees to be available at
mutually agreeable times to perform such duties and provide such cooperation in
connection with various business and legal matters in which Executive was
involved or has knowledge as result of Executive’s employment with the Company.
In so consulting or cooperating, Executive shall be reimbursed his reasonable
out-of-pocket expenses. After the Employment Severance Date Executive shall not
be, nor represent to anyone that he is, an agent of the Company, unless
expressly authorized in writing to do so by an authorized officer of the
Company.

 

14.                                 Directly Competitive Employment.  For
purposes of Section II.G of the ICP and Section 18 of this Agreement, “Directly
Competitive Employment” shall be employment with

 

5

--------------------------------------------------------------------------------


 

Wal-Mart Stores, Inc.; Best Buy Co., Inc.; Kohl’s Corporation; Toys “R”
Us, Inc.; or CVS Caremark Corporation; or any parent, subsidiary, division or
affiliate of any such company (examples of affiliates include entities under
common control, joint venture partners and e-commerce affiliates). Executive
will promptly report to the Company Executive’s acceptance of or engagement in
any Directly Competitive Employment and provide such other information about any
Directly Competitive Employment as may be requested by the Company. Such
information shall be provided to the Corporate Secretary, Target Corporation,
1000 Nicollet Mall, TPS 2670, Minneapolis, Minnesota 55403.

 

15.                                 Confidentiality.  Executive understands and
agrees that Executive will keep confidential any information regarding the
negotiations or discussions relating to this Agreement, except that Executive
may disclose such information to Executive’s spouse or domestic partner,
attorney, financial advisor or tax advisor (all of whom must agree to keep it
confidential) or unless required by law. Executive is encouraged to share with
an employer or potential employer Section 12 and Section 15 of this Agreement.

 

Executive represents and warrants that prior to signing this Agreement,
Executive has not disclosed the terms and conditions of this Agreement (except
for those terms and conditions disclosed by the Company) or any information
regarding the negotiations or discussions relating to this Agreement to anyone
other than Executive’s spouse or domestic partner, attorney, financial advisor
or tax advisor (all of whom have agreed to keep such information confidential).

 

Executive acknowledges and agrees that confidential information of the Company
and any of their subsidiaries and affiliates is a valuable, special and unique
asset and such confidential information includes without limitation:

 

6

--------------------------------------------------------------------------------


 

1)                                      employee data and information
(including, but not limited to, personnel decisions relating to employees and
applicants), and

 

2)                                      present, past and future strategies,
plans, and proposals (including, but not limited to, customer, marketing,
merchandising, sourcing, store operations, technology, assets protection,
distribution, benefits and compensation strategies, plans and proposals), and

 

3)                                      financial information, and

 

4)                                      present, past and future personnel and
labor relations strategies, plans, practices, policies, training programs and
goals.

 

as well as any information treated as confidential (“Confidential Information”).

 

Executive will not, during or after Executive’s employment with Enterprise, use
or disclose or cause or permit to be used or disclosed any Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever.

 

16.                                Company Property.  Executive agrees to return
all of the Company’s property, including any copies or duplicates, in
Executive’s possession on or before the Employment Severance Date. In addition,
as of the Employment Severance Date, Executive represents and warrants that
Executive has not removed and agrees that Executive will not remove any of the
Company’s property, including any copies or duplicates, from the Company’s
premises. This includes but is not limited to the Company’s credit or charge
cards; discount cards; cellular phones or other mobile devices; pagers; personal
computers; identification badges; keys; business records, reports, policies,
files, forms, manuals and correspondence; customer lists and records; personnel
lists, information, plans, training materials and records; information regarding
suppliers and vendors; marketing plans; strategy information; contracts and
contract information; computer tapes and reports; and any type of computer or
digital storage media.

 

7

--------------------------------------------------------------------------------


 

17.                               Detrimental Conduct.  Executive agrees that he
will not make any untrue statements about the Company or any of their
subsidiaries or affiliated companies or any of their management regarding any
events taking place during the employment period. Executive will not disparage
in any way the Company or any of their subsidiaries or affiliated companies, or
any of their officers, managers or employees.

 

18.                                 Termination of Payments and Benefits.  In
addition to any other remedies available to the Company, in the event Executive
(a) engages in Directly Competitive Employment while Executive has the right to
receive payments pursuant to Section 3 or Section 11 or exercise stock options
under the LTIP, or (b) breaches any of Executive’s obligations under the ICP or
this Agreement, then (i) the Company will be relieved of all liability and
obligations to make payments under this Agreement (including payments under both
Section 3 and Section 11), (ii) all of Executive’s stock options shall terminate
immediately and (iii) the Company may demand the return of any payments
previously paid to Executive under Section 3 and Section 11. Even if payments
and benefits are terminated pursuant to this Section 18, Executive’s obligations
under Sections 12, 13, 15, 16 and 17 hereof, and the release set forth in
Section 19 hereof shall remain in full force and effect.

 

19.                                Release.

 

A.  DEFINITIONS.  The definitions below are intended solely for the purpose of
this Section 19. All words used in this release are intended to have their plain
meanings in ordinary English. Specific terms in this release have the following
meanings:

 

1)  “Executive” includes Executive and anyone who has or obtains any legal
rights or claims through Executive.

 

8

--------------------------------------------------------------------------------

 

2)  “Target” means Target Corporation and any company related to Target
Corporation in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates and divisions) and any successor
of Target.

 

3) “Corporation” means Target and any company providing insurance to Target in
the present or past, any employee benefit plan sponsored or maintained by Target
and the present and past fiduciaries of any such plans, Target’s present and
past officers, directors, employees, committees and agents and any person who
acted on behalf of Target or on instructions from Target.

 

4)  “Executive Claims” means all of the rights Executive has now to any relief
of any kind from the Corporation, including without limitation:

 

a.                     all claims arising out of or relating to Executive’s
employment with Target  and Executive’s employment termination; and

 

b.                     all claims arising out of or relating to statements,
actions, or omissions of the Corporation; and

 

c.                      all claims for any alleged unlawful discrimination,
harassment, retaliation or reprisal, or other alleged unlawful practices arising
under the laws of the United States or any other country or of any state,
province, municipality, or other unit of government including without
limitation, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, 42 U.S.C §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave

 

9

--------------------------------------------------------------------------------


 

Act, the Fair Credit Reporting Act, the Sarbanes-Oxley Act, and workers’
compensation non-interference or non-retaliation statutes; and

 

d.                     all claims for alleged wrongful discharge; breach of
contract; breach of implied contract; failure to keep any promise; breach of a
covenant of good faith and fair dealing; breach of fiduciary duty; estoppel;
Executive’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law; and

 

e.                      all claims for compensation of any kind, including
without limitation, bonuses, commissions, vacation pay, perquisites, and expense
reimbursements; and

 

f.                       all claims for back pay, front pay, reinstatement,
other equitable relief, compensatory damages, damages for alleged personal
injury, liquidated damages, and punitive damages; and

 

g.                      all claims for attorney’s fees, costs, and interest.

 

10

--------------------------------------------------------------------------------


 

However, Executive Claims do not include any claims that the law does not allow
to be waived or any claims that may arise after the date on which Executive
signs this Agreement.

 

B. AGREEMENT TO RELEASE EXECUTIVE CLAIMS.  Executive will receive consideration
from Target as set forth in this Agreement if he signs and does not revoke this
Agreement as provided in Section 25 below. Executive understands and
acknowledges that the consideration is in addition to anything of value that
Executive would be entitled to receive from the Corporation if Executive did not
sign this Agreement or if Executive revoked this Agreement. In exchange for that
consideration, Executive gives up and releases all of Executive Claims.
Executive will not make any demands or claims against the Corporation for
compensation or damages relating to Executive Claims. This provision shall not
preclude Executive from filing a charge of discrimination with the Equal
Employment Opportunity Commission. However, Executive hereby agrees that he
releases any right to compensation arising out of such a charge, agrees not to
seek any compensation in such a charge, and specifically agrees to return any
compensation that he receives in connection with such a charge to Target. The
consideration that Executive is receiving is a full and fair payment for the
release of Executive Claims.

 

C.  ADDITIONAL AGREEMENTS AND UNDERSTANDINGS.  Even though Target will provide
consideration for Executive to settle and release Executive Claims, the
Corporation does not admit that it is responsible or legally obligated to
Executive. In fact, the Corporation denies that it engaged in any unlawful or
improper conduct toward Executive and denies that it has engaged in any
wrongdoing.

 

20.          Miscellaneous.  This Agreement shall be binding upon the Company
and its successors and assigns and Executive, his heirs, executors, successors
and assigns. This

 

11

--------------------------------------------------------------------------------


 

Agreement, together with the plans and award agreements specifically referred to
herein, embody the entire agreement and understanding between the Company and
Executive, and supersedes all prior agreements and understandings (oral or
written) between them relating to the subject matter hereof. The terms of this
Agreement may only be modified by an agreement in writing signed by Executive
and authorized persons of Target Corporation and Enterprise.

 

21.          Construction and Applicable Law.  The ICP and its implementation
pursuant to this Agreement is intended to be a welfare benefit plan subject to
the applicable requirements of ERISA. The ICP and this Agreement shall be
administered and construed consistently with that intent and with the applicable
provisions of the Internal Revenue Code. The laws of the State of Minnesota,
without regard to Minnesota’s choice-of-law principles, govern all matters
arising out of or related to this Agreement to the extent such laws are not
preempted by laws of the United States of America.  The parties agree that the
exclusive forum and venue for any legal action arising out of or related to this
Agreement shall be the United States District Court for the District of
Minnesota, and the parties submit to the personal jurisdiction of that court. 
If neither subject matter nor diversity jurisdiction exists in the United States
District Court for the District of Minnesota, then the exclusive forum and venue
for any such action shall be the courts of the State of Minnesota located in
Hennepin County, and the parties submit to the personal jurisdiction of that
court.

 

22.          Severability.  If any provision of this Agreement is held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not be affected or impaired, unless enforcement of
this Agreement as so invalidated would be unreasonable or grossly inequitable
under all the circumstances or would frustrate the purposes of this Agreement.

 

23.          Relationship to Income Continuance Plan.  This Agreement is entered
into for the purpose of implementing the ICP. The terms of this Agreement are
intended to be construed in

 

12

--------------------------------------------------------------------------------


 

concert with the terms of the ICP. To the extent there is conflict between the
terms of this Agreement and the terms of the ICP, the terms of this Agreement
shall prevail.

 

24.          Acceptance Period.  Executive understands that the terms of this
Agreement shall be open for acceptance for a period of twenty-one (21) days from
the date of its receipt and a signed copy of this Agreement must be delivered to
the Company within twenty-five (25) days of receipt of this Agreement. During
this time, Executive may consider whether or not to accept this Agreement or
seek counsel to advise him regarding the same. Executive agrees that changes to
this Agreement, whether material or immaterial, will not restart this acceptance
period.

 

25.          Revocation.  Executive understands that he may revoke (that is
cancel) this Agreement, including the release set forth in Section 19, if he
does so within fifteen (15) calendar days of signing this Agreement. Such
revocation must be made in a written statement that is hand delivered or post
marked within fifteen (15) calendar days of the date Executive signs this
Agreement and must be addressed to the Corporate Secretary, Target Corporation,
1000 Nicollet Mall, TPS 2670, Minneapolis, Minnesota 55403. Executive
understands that if he mails such a revocation, mailing by certified mail,
return receipt requested, is recommended to show proof of mailing.

 

26.          Remedies.  In the event of a breach or threatened breach by
Executive of the provisions of Sections 12, 13, 15, 16 or 17 of this Agreement,
the Company shall be entitled to an injunction restraining Executive from
breaching, in whole or in part, any of his duties, obligations, or covenants in
those sections. Executive acknowledges that such remedy is appropriate. Nothing
in this Agreement shall be construed as prohibiting the Company from pursuing
any additional or other remedy or remedies available to it for such breach or
threatened breach, including but not limited to the other remedies specifically
provided for in this Agreement and the recovery of damages, together with costs
and attorney’s fees.

 

13

--------------------------------------------------------------------------------


 

27.          Reporting.  Until all payments are made pursuant to this Agreement,
Executive shall promptly inform the Company of the name and business address of
each employer of Executive and shall provide a summary description of the nature
and principal business locations of the employer. Executive shall also provide
the title, principal duties, address and phone number of Executive. Significant
changes in employment, duties or location must be promptly reported. Such
reports shall be provided to the Executive Vice President, Human Resources,
Target Corporation, 1000 Nicollet Mall, TPS 0999, Minneapolis, Minnesota 55403.

 

14

--------------------------------------------------------------------------------


 

Please read carefully before signing

 

·  Executive acknowledges that the Company is hereby advising and encouraging
Executive to consult with an attorney prior to signing this Agreement.

 

·  By signing this Agreement, Executive acknowledges that he has not relied on
any statements or explanations made by the Company, its agents or its attorneys.

 

·  Executive acknowledges that he has been given twenty-one (21) days (or more)
to consider whether to sign this Agreement. Executive acknowledges that if he
signs this Agreement before the end of the twenty-one (21) day period, it was
Executive’s personal voluntary decision to do so.

 

·  Executive understands that this Agreement shall not become effective or
enforceable until the revocation period has expired. No payment shall be made to
Executive until after the revocation period has expired.

 

·  Executive understands that if he revokes this Agreement it will terminate and
Executive will not receive any benefits under this Agreement, including the
income continuance payments set forth in Section 3, the payments set forth in
Section 11, and the Restricted Stock Units awards payouts set forth in
Section 10.

 

In signing below, each party agrees to the terms and conditions above.

 

 

 

 

 

TARGET CORPORATION

 

 

 

 

 

Date:

2/1, 2011

 

By:

/s/ Jodeen Kozlak

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

EVP HR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TARGET ENTERPRISE, INC.

 

 

 

 

 

Date:

2/1, 2011

 

By:

  /s/ Jodeen Kozlak

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

EVP HR

 

 

 

 

 

 

 

 

 

 

Date:

1/26, 2011

 

 

/s/ Troy Risch

 

 

 

 

Troy Risch

 

15

--------------------------------------------------------------------------------
